     Case:18-11542-SDB Doc#:35 Filed:01/24/19 Entered:01/24/19 16:16:17                                Page:1 of 1


      IT IS ORDERED as set forth below:




       Date: January 24, 2019


___________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

 In re:                                                                          Case No.: 18−11542−SDB
 Roger Jancaitis
        Debtor                                                                   Judge: Susan D. Barrett
                                                                                 Chapter: 7

                             ORDER APPOINTING REAL ESTATE AGENT


    The Application of the Trustee for appointment of Dalton Nicholson of Carolina Eagle Real Estate LLC as Real
 Estate Agent for the Trustee having been considered and it appearing to the Court that the employment of Real Estate
 Agent is necessary and beneficial to this estate,

   It further appearing that the Real Estate Agent has no adverse interest to those of this estate, and that the
 employment is proper,

    IT IS THEREFORE ORDERED that the Trustee is authorized to employ the services of Dalton Nicholson of
 Carolina Eagle Real Estate LLC as Real Estate Agent for the Trustee subject to objection by any party in interest
 within twenty−one (21) days of the date hereof. The compensation of such Real Estate Agent will be later fixed and
 determined by the Court in such manner as the Court may from time to time direct after notice to creditors.
                                                  [END OF DOCUMENT]

 B−04e [07−14]
